Citation Nr: 1109805	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-30 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disorder.

2.  Entitlement to a disability rating in excess of 10 percent for a right knee disorder. 

3.  Entitlement to a separate compensable rating for radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1986 to December 1995.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, inter alia, continued the 40-percent disability rating for the Veteran's service-connected lumbar spine disorder and increased the disability rating for the right knee disability to 10 percent.      

This case was previously before the Board in August 2009, at which time it denied service connection for hypertension and for a left leg disorder, and remanded an issue of service connection for depression and the issues with regard to the lumbar spine and right knee disorders, currently on appeal, for further evidentiary development.  

At the time of its August 2009 decision, the Board also raised the issue of entitlement to a TDIU, even though the RO had not developed or adjudicated the issue.  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) recently decided that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, during a June 2009 videoconference hearing before the undersigned Veterans Law Judge, the Veteran testified that he is unemployable due to the service-connected lumbar spine disability.  Thus, because the Veteran reasonably raised the question of whether he is unemployable due to his lumbar spine disability for which an increased rating was being sought, the issue of whether a TDIU is warranted as a result of the lumbar spine disability was part and parcel with the increased rating claim.  Id.  Therefore, the Board raised this issue and remanded it for further development and adjudication.  Thereafter, the RO denied entitlement to a TDIU in an October 2010 supplemental statement of the case (SSOC).  

As support for his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in June 2009.  The transcript of the hearing has been associated with the claims file and reviewed.

Finally, in a September 2010 rating decision, the RO granted service connection for depression at a 30 percent disability rating, effective August 16, 2006.  As the Veteran has not appealed either the initial rating or effective date assigned for this condition, that issue is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  

The issues of entitlement to a separate compensable rating for radiculopathy of the left lower extremity and entitlement to TDIU due to service-connected disabilities are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence show the Veteran had thoracolumbar flexion of 45 degrees, with pain on motion, but not unfavorable ankylosis of the entire thoracolumbar spine or favorable ankylosis of the entire spine.  Although there is functional loss upon motion of the lumbar spine, the level of functional loss does not equate to unfavorable ankylosis of the entire thoracolumbar spine.  There also is only one reported incapacitating episode of three days.

2.  The Veteran's service-connected right knee disability is manifested by range of motion with flexion limited to 105 degrees and extension limited to zero degrees, with pain on active motion and tenderness.  There is no additional functional loss with repetitive motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for service-connected lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for a disability rating in excess of 10 percent for a right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in July 2006 and September 2009.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Additionally, the July 2006 VCAA letter from the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the July 2006 VCAA notice letter prior to the September 2006 adverse determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error with regard to the VCAA notice.

With regard to the additional notice requirements for increased rating claims, as is the case here, a July 2008 VCAA letter was compliant with Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, this letter advised the Veteran of the evidentiary and legal criteria necessary to substantiate higher ratings for his lumbar spine and right knee disorders.  In any event, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recently vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Nevertheless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran also was provided with VA examinations in connection with his claims.  Further, he and his representative have submitted several statements, including those from colleagues and supervisors from his place of employment, and treating physicians, in support of his claims.  In addition, the Veteran was afforded an opportunity to provide testimony at a videoconference hearing in June 2009.  There is no indication that any additional evidence remains outstanding; thus, the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its August 2009 remand.  Specifically, the RO was instructed to, inter alia, provide the Veteran with a VCAA letter of any information necessary to substantiate his TDIU claim on appeal, to provide the Veteran with VA examinations of his lumbar spine and right knee to determine the current severity of these disorders, and to develop and adjudicate the claim for entitlement to a TDIU.  The Board finds that the RO has complied with these instructions by sending the Veteran with a VCAA letter concerning his TDIU claim in September 2009, and the January 2010 VA examination reports substantially comply with the August 2009 Board remand directives as the VA examiners responded to the questions posed in the August 2009 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis - Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed (here, June 2005) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

A.  Lumbar Spine Disorder

Here, the Veteran seeks a disability rating in excess of 40 percent for his service-connected lumbar spine disorder, diagnosed as chronic lumbar spine syndrome with disc herniation at L5-6 with left lateral recessed stenosis and compression of L6 nerve root.  38 C.F.R. § 4.71a.  This rating is effective from June 23, 2004.  The Board notes that the criteria for spine disorders were amended in September 2002 and September 2003.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002); 68 Fed. Reg. 51,454 (August 27, 2003).  Here, the Veteran's claim for an increased rating was received in June 2006, subsequent to the final amendments.  Thus, only the most current version of the rating criteria (i.e., the September 2003 amendments) is applicable. 

The RO has rated the Veteran's lumbar spine disorder under Diagnostic Code 5243 (intervertebral disc syndrome (IVDS)), 38 C.F.R. § 4.71a.  Under the current version of the Rating Schedule, IVDS can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  

According to the Formula for Rating IVDS Based on Incapacitating Episodes:

A 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

A 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after September 26, 2003).  

Under the current version of the Rating Schedule, IVDS also may be rated under the General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

           A 40% rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003).  

A review of the evidence of record shows complaints of back pain and flare-ups of back symptomatology in April 2004 and May 2004.  VA treatment records from 2005 and 2006 also showed frequent complaints of back pain.  See VA treatment records dated in June 2005, July 2005, September 2005, June 2006, July 2006, September 2006, October 2006, November 2006, and December 2006. 

An August 2006 VA examination notes reports of progressively worsening back pain.  The Veteran rated the pain at 5/10 to 8/10 during flare-ups.  The flare-ups of pain occurred on a daily basis, usually provoked by physical activity, particularly bending, standing, and walking.  He required Flexeril for pain relief.  The flare-ups took about 30 minutes to subside.  Associated symptoms included stiffness, swelling, and locking up of the back.  He also described a stabbing pain that radiated down both legs.  However, he used no back support and had no history of surgery.  He walked with a straight cane for support.  

With regard to work, the Veteran reported that his back pain interfered with his work.  He reported being incapacitated for 25 days of the year, being unable to work and taking time off due to a combination of back pain and knee pain.  However, the examiner noted that no physician had provided the Veteran with a written prescription for complete bed rest in the previous 12 months.

The Veteran was independent in all basic activities of daily living.  He walked slowly with an antalgic gait and limited endurance.  He reported that any physical exertion to the low back would most likely provoke his flare-up symptoms.

Upon examination, he was seen to have good/adequate balance.  His thoracolumbar region showed paraspinous muscle with increased tone, lack of lordotic curve in the lumbar region, and pain and tenderness throughout the lumbar spine.  There was vague pain, but no localized pain noted on palpation.  His thoracolumbar spine had an active range of motion of 0 to 30 degrees in flexion, 0 to 10 degrees in extension, 0 to 10 degrees in left lateral flexion, 0 to 15 degrees in right lateral flexion, 0 to 15 degrees in left lateral rotation, and 0 to 18 degrees in right lateral rotation.  Severe pain was noted throughout the range, particularly at the tail end of passive range of motion, as exhibited by grunting and muscle guarding through that region. Repetitive movement was performed and showed no change in range of motion.  Deep tendon reflexes were 2+ on both knees and ankles.  Straight leg raising revealed that the Veteran was able to perform to 30 degrees on both sides with complaint of severe pain in his back and the posterior aspect of the hamstrings with tightness.  Manual muscle testing of both lower extremities was normal.  Motor examination of both lower extremities was normal.  No definitive sensory deficit was detected in either lower extremity.  Babinski sign was negative.  X-ray of the lumbar spine showed partial lumbarization of S1 and narrowing of the L5-S1 intervertebral disc space.  The diagnosis was degenerative disc disease L5-S1, lumbosacral spine, with S1 lumbarization.  

VA treatment records dated in 2007 noted frequent complaints of back pain.  The Veteran also reported falling and radiating pain down his left leg.  See VA treatment records dated in January 2007, February 2007, March 2007, April 2007, May 2007, June 2007, and August 2007. 

A January 2008 VA treatment record indicated decreased truncal flexion.  A March 2008 VA evaluation of the Veteran's back showed decreased truncal flexion with complaints of pain at 4 degrees.  The Veteran was able to perform straight leg raising to 30 degrees on the left side and to 60 degrees on the right side.  Knee reflexes were 3+ bilaterally and ankle reflexes were 2+ bilaterally.  Cranial nerves II to XII were intact.  

Other VA treatment records from 2008 noted complaints of worsening chronic pain and falling.  An August 2008 VA treatment record showed straight leg raising to 60 degrees.  An October 2008 VA computed tomography (CT) of the lumbar spine showed a small left paracentral focal disc protrusion at L4-L5 without significant central spinal canal stenosis.  

A recent VA examination dated in January 2010 noted reports of continuing low back pain with radiation into the left leg.  The pain was noted to be constant.  Any increase in activity level would lead to increased pain.  The Veteran stated he could not lift more than 5 pounds.  Weight-bearing caused pain.  There was no loss of bowel or bladder control.  The Veteran reported one episode of soiling himself several months ago.  One episode of prescribed bed rest for 3 days within the past year was reported.  He did not recall when this occurred.

The Veteran reported being forced to retire in October 2009 because his pain medication caused him to fall asleep on the job.  He was independent in his activities of daily living, but he reported difficulty in getting in and out of a tub.  He had a driver's license.  He used a cane as an assistive device.

Physical examination showed that the Veteran moved somewhat slowly and stiffly with a cane in the right hand.  Examination of the back revealed that he was able to stand erect.  His spine had a range of motion of 0 to 45 degrees in flexion, 0 to 15 degrees in extension, 0 to 15 degrees in right and left lateral bending, 0 to 20 degrees in right lateral rotation, and 0 to 15 degrees in left lateral rotation.  He reported pain throughout the entire range of motion testing with associated grimacing.  No additional limitation of motion after repetitive motion was observed.  There was no objective evidence of spasm or tenderness.  The Veteran sat on the examination table with the hips flexed and the knees extended equivalent to about 70 degrees of flexion of the back.  The diagnosis was lumbar disc disease.  

With regard to the DeLuca provisions, supra, the examiner noted no additional limitation of motion after three repetitive motions.  Additional limitation of motion during flare-ups due to pain could not be determined without resort to speculation.  The examiner further indicated that the Veteran had some limitation of motion in his back due to pain rather than due to weakened movement, premature or excessive fatigability, incoordination, swelling, deformity, or atrophy.  As noted, there was no additional limitation of motion secondary to any of these factors after repetitive motion.  

With regard to his occupation, the examiner stated that, based on a review of the Veteran's records, history, and physical examination findings, the Veteran would be restricted to work at the sedentary level.  
 
In this case, with regard to orthopedic manifestations of the Veteran's low back disorder, the Board finds no basis to award a disability rating in excess of 40 percent.  38 C.F.R. § 4.7.  Particularly, the VA examinations in August 2006 and January 2010 found no evidence of unfavorable ankylosis of the entire thoracolumbar spine warranting a higher 50-percent evaluation or unfavorable ankylosis of the entire spine warranting a 100-percent rating.  See VA examination reports dated in August 2006 and January 2010.  Specifically, the August 2006 VA examiner found the Veteran's forward flexion of the lumbar spine to be 30 degrees, and the January 2010 VA examiner found the Veteran's forward flexion of the lumbar spine to be up to 45 degrees.  
 
With regard to functional loss, during the January 2010 VA examination, the Veteran reported being able to lift 5 pounds and feeling pain with weight-bearing.  Any increase in activity level increased his level of pain.  He reported one episode of prescribed bed rest for 3 days within the past year.  He used a cane and walked slowly and stiffly.  There was pain reported throughout the entire range of motion testing.  However, the January 2010 VA examiner noted no additional limitation of motion after repetitive motion.  There was no objective evidence of spasm or tenderness.  The Veteran also was able to sit on the examination table with the hips flexed and the knees extended equivalent to about 70 degrees of flexion of the back.  The examiner further indicated that the Veteran had some limitation of motion in his back due to pain, but not due to weakened movement, premature or excessive fatigability, incoordination, swelling, deformity, or atrophy.  See VA examination report dated in January 2010.  Overall, although the Veteran's functional loss is significant, all of the factors of functional loss discussed above simply do not cause unfavorable ankylosis.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.    

Under the current version of the Rating Schedule, as to incapacitating episodes under Diagnostic Code 5243, VA examinations and VA treatment records reflect only one incapacitating episode that lasted three days.  See VA examination report dated in January 2010.  There is no evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, warranting a 60-percent disability rating under Diagnostic Code 5243.   

In summary, the Board finds that the preponderance of the evidence is against a disability rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability.  38 C.F.R. § 4.3.  


B.  Right Knee Disorder

In this case, the Veteran's service-connected right knee disorder, currently diagnosed as right knee strain/sprain, is rated by analogy under Diagnostic Code 5299-5260 (limitation of leg flexion).  38 C.F.R. §§ 4.20, 4.71a.  It was previously rated by analogy under Diagnostic Code 5257 (other impairment of the knee).  38 C.F.R. §§ 4.20, 4.71a.  

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

VA General Counsel has held that separate ratings under Diagnostic code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for a disability of the same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 2004).

A review of the evidence reveals no complaints of right knee symptomatology in 2005.  The Veteran submitted a statement in August 2006 indicating that his right knee was "locking up".  He also reported falling due to his back and knee.  

An August 2006 VA examination revealed complaints of sharp, shooting pain at the knee.  The Veteran reported that the pain was worsening, rated from 4/10 to 6/10 for flare-ups.  Flare-ups usually occurred on a weekly basis, provoked by prolonged standing and walking.  He used no knee support.  Associated symptoms included giving way, weakness, and stiffness, but no swelling.  He reported being incapacitated for 25 days of the year due to a combination of knee and back pain, and having to take days off from work due to the pain.  However, it was noted that no physician had provided a written prescription for complete bed rest in the past 12 months or so.

The Veteran was independent in all basic activities of daily living.  He walked slowly with an antalgic gait and limited endurance.  He reported that any physical exertion to the low back or right knee would most likely provoke his flare-up symptoms.

Examination showed no evidence of deformity, crepitus, or effusion.  Patellar tracking was normal.  The right knee had a range of motion of 120 degrees in flexion and full extension at 0 degrees.  Medial/lateral collateral ligament testing, in neutral and 30 degrees of flexion, was negative.  Anterior/posterior cruciate ligaments, including Lachman and drawer tests, were negative.  McMurray's test also was negative.  Manual muscle testing was normal in the quadriceps and hamstrings.  No sensory deficit was detected in this region.  Repetitive movement was performed and showed no change in range of motion.  The Veteran exhibited grunting and muscle guarding in his knee throughout the range of motion testing due to pain.  The Veteran was unable to stand on his toes or heels, claiming pain in his knee and back.  He was unable to squat, claiming pain in his back.  He was able to walk while using a straight cane for support.  Any undue physically exerting activity requiring his back and right knee would most likely provoke his flare-up symptoms, but not to limit him from any occupational opportunity.  An X-ray of the right knee revealed no osseous or articular abnormalities, fracture, or dislocations.  The diagnosis was right knee strain/sprain.

October 2006 and January 2007 VA treatment records showed few complaints of knee pain.  

A March 2008 VA evaluation showed straight leg raising at 30 degrees on the left and 60 degrees on the right.  Knee reflexes were 3+ bilaterally.  An August 2008 VA treatment record revealed knee joint reflexes of 2+ bilaterally.  In October 2008, the Veteran reported having fallen since the last appointment.  

Subsequent treatment records dated to March 2009 show no complaints of, or treatment for, right knee symptomatology.

Recently, the Veteran was provided another VA examination in January 2010.  During the examination, the Veteran reported pain with weight-bearing.  He also reported flare-ups occurring 3 to 4 times a year.  Precipitating factors were uncertain.  Duration of a flare-up was 4 to 5 days.  He reported the knee popping in and out.  He reported being unable to squat or climb.  He used a cane as an assistive device.  He previously had a left knee brace, but could not locate it.

Examination showed no swelling.  The range of motion for the right knee was 0 degrees in extension and 105 degrees in flexion.  The Veteran demonstrated guarding throughout the examination due to pain.  He reported pain throughout the motion.  No additional limitation of motion after repetitive motion was detected.  There was tenderness of the medial joint line.  Lachman's testing was negative.  He was felt to have 2+ lateral laxity/instability with the knee in 30 degrees of flexion.  An X-ray showed a small marginal osteophyte of the medial patella; otherwise, the X-ray was unremarkable.  The diagnosis was patella femoral syndrome of the right knee with slight lateral laxity/instability.  The examiner indicated that the Veteran's back and knee would not preclude sedentary work.  He further indicated that the instability in the right knee was slight based on clinical examination.  

In this case, there is no indication that a disability rating in excess of 10 percent is warranted, based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited limited flexion of the right knee to 30 or 15 degrees, even when accounting for the factors of functional loss, with VA examinations having shown negative Lachman's and McMurray's tests and no additional limitation of motion upon repetitive motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Therefore, the Board finds that a disability rating in excess of 10 percent for the Veteran's right knee disorder is not warranted.  38 C.F.R. § 4.7.

The Board notes that, while there are other diagnostic codes for knee and leg disabilities that provide disability ratings in excess of 10 percent, they are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Conceivably, the Veteran could be rated under Diagnostic Code 5261 (limitation of extension of the leg); however, this rating would be a noncompensable rating at the most because the Veteran has a full range of motion of the right knee with zero degrees in extension.  

The Board acknowledges that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. App. 259 (1994) (Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations).  Here, however, evidence of record does not support application of this diagnostic code.  In this regard, while the most recent VA examination in January 2010 revealed slight instability in the right knee, VA examinations and VA treatment records have found no evidence of arthritis in the right knee.  The Veteran only has been diagnosed with right knee strain/sprain and patella femoral syndrome of the right knee with slight lateral laxity/instability.  Given this evidence, Diagnostic Code 5257 is not applicable in this case.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Furthermore, even if the Veteran's right knee disorder was rated under only Diagnostic Code 5257 for instability, based the January 2010 VA examiner's finding of instability in the right knee, this rating would be at 10 percent at the most, equal to the Veteran's current rating, as the January 2010 VA examiner indicated that the instability was slight.

Accordingly, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for a right knee disorder.  38 C.F.R. § 4.3.

The Board notes that the 40 percent rating it has continued for the Veteran's lumbar spine disorder and the 10 percent rating it has continued for the Veteran's right knee disorder are effective for the entire appellate period.  Because there has been no occasion during the appellate period in which the Veteran's lumbar spine and right knee disabilities have been more severe than 40 percent and 10 percent, respectively, as demonstrated by the Veteran's treatment records and examination results, there is no basis on which to stage the ratings for the disabilities on appeal.  Hart, supra.

Finally, although it is possible to assign an extra-schedular evaluation, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether it is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  See VAOPGCPREC 6-96.  In this case, there is no evidence of any hospitalization associated with the disabilities in question.  The Veteran's treatment has been on an outpatient basis, not as an inpatient.  He also has reported only one incapacitating episode of three days in the previous year for his lumbar spine disorder.  


ORDER

A disability rating in excess of 40 percent for a lumbar spine disability is denied.

A disability rating in excess of 10 percent for a right knee disorder is denied.


REMAND

Before addressing the merits of the claims for a separate compensable disability rating for radiculopathy of the left lower extremity and entitlement to a TDIU, the Board finds that additional development of the evidence is required.

Initially, a remand is required to clarify a January 2010 VA neurological examination with regard to the current nature and diagnosis of any neurological impairment in the Veteran's left leg and its relationship to his service-connected lumbar spine disorder.  In this regard, a July 2007 VA neurological examination showed that cranial nerves II to XII were intact; discs were sharp; and motor strength was 5/5 with normal tone, bulk, dexterity, and coordination.  Sensory was decreased to temperature in the entire left leg.  Vibration sense was mildly impaired at the ankles.  Reflexes were 2+ and equal.  Straight leg raising was negative.  The examiner indicated that the Veteran's sensory deficit did not correlate with his service-connected disc lesion or any single root lesion.  He had no motor deficits related to the lumbar spine.  An addendum stated that an electromyography (EMG) showed normal peripheral nerve function and normal needle examination.  A magnetic resonance imaging (MRI) of the lumbar spine showed facet arthropathy at L4-5 and L5-S1.  There were disc bulges at multiple levels and possible small left paracentral disc protrusion at L5-S1.  The examiner observed that the Veteran had subjective radicular symptoms, but no objective evidence of lumbar root involvement.

Subsequently, another VA neurological examination dated in January 2010 
showed an antalgic gait; motor strength of 5/5 with give-away in the left lower extremity due to pain, with a 2-3/5 left anterior tibialis strength (no abnormal wear on the shoe sole) with normal tone and bulk.  Sensory was decreased to temperature in the left leg in a stocking distribution.  Pin prick sensation was decreased in the left leg sparing a narrow strip over the shin.  Vibration sense was intact.  Reflexes were 2+ and equal, including the hamstrings.  Straight leg raising was positive on the left around 150 degrees.  

The January 2010 examiner indicated that there had not been much change since the Veteran's last examination.  The Veteran appeared to be in pain, but there was no convincing evidence of lumbar root involvement.  His neurologic deficits would not prevent employment.  During a flare-up, the Veteran could have further limitations in range of motion, amount of pain, functional capacity, and neurologic deficit, but the examiner could not estimate the additional loss in range of motion, amount of pain, functional capacity, or neurologic deficit during a flare-up without resorting to speculation.  He could not detect any objective evidence of weakness, incoordination, fatigue, or lack of endurance. 

Here, the Board finds that, based on a review of the two aforementioned VA neurological examinations, it is unclear whether the Veteran currently has any neurological disorder, such as radiculopathy, in his left leg that is related to his service-connected lumbar spine disorder.  In this regard, while both the July 2007 and January 2010 VA examiners indicated no evidence of lumbar root involvement, testing did show decreased motor strength in the left leg and some sensory deficit, including decreased sensory to temperature and pin prick sensation, though no diagnosis was provided.  Furthermore, the January 2010 VA examiner stated that the Veteran could have further neurologic deficit during a flare-up, which implies that the Veteran does, in fact, have some neurologic impairment.  However, it is unclear from the examiner's statement whether there is any current neurologic disorder and whether any such disorder is related to the service-connected lumbar spine disorder.  

Thus, an addendum of the January 2010 VA examiner's medical nexus opinion is required given that it is unclear from the July 2007 VA examination report and from the January 2010 VA examiner's report whether there is actually any current neurological impairment disorder in the Veteran's left leg that is related to his service-connected lumbar spine disorder.  A VA examination is not necessary in order to provide this opinion, unless the previous VA examiner is unavailable, and a new examiner indicates a physical examination is necessary in order to adequately answer the question posed.  

In this regard, if the Veteran has radiculopathy and pain in his left lower extremity associated with his service-connected lumbar spine disability, he may be entitled to a separate disability rating for neurological manifestations of his back disability under 38 C.F.R. § 4.124a, Diagnostic Code 8520, incomplete paralysis of the sciatic nerve (2008).  A clear and detailed explanation of the current diagnosis and nature of any neurological impairment and its relationship to the Veteran's service-connected lumbar spine disorder would determine whether the Veteran is entitled to be rated under the aforementioned Diagnostic Code for his left lower extremity.  

Next, a remand for a VA examination is also required to ascertain whether the Veteran is unemployable due to his service-connected disabilities.  In this regard, the Board notes that the current evidence of record, as a whole, is unclear as to the effect the Veteran's service-connected disabilities have on his ability to maintain gainful employment.  

In this regard, the Veteran has the following service-connected disabilities: chronic lumbar spine syndrome with disc herniation at L5-6 with left lateral recessed stenosis and compression of L6 nerve root, rated as 40 percent disabling; depression associated with chronic lumbar spine syndrome with disc herniation at L5-6 with left lateral recessed stenosis and compression of L6 nerve root, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; right knee strain/sprain, rated as 10 percent disabling; and left knee torn medial meniscus, rated as 10 percent disabling.  The combined service-connected disability rating is 70 percent.  See 38 C.F.R. 
§ 4.25 (combined ratings table).  Therefore, the percentage criteria for a TDIU are met.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Id. 

In this regard, a remand is required for a VA examination to ascertain whether the Veteran is unemployable due to his service-connected disabilities.  Here, the Board notes that the current evidence of record, as a whole, is unclear as to whether this is the case.  Specifically, an August 2006 VA examiner indicated that the Veteran's lumbar spine and right knee disorders did not him from any occupational opportunity.  A July 2007 VA psychiatric examination report also noted that, while the Veteran had been reprimanded for "sleeping on the job" and had missed work due to his back disability, there was no report of missed time from work due to psychiatric problems.  A December 2008 VA psychiatric examination report indicated that the Veteran had suffered no unemployment, but had had time off from work, due to his major depression.  VA orthopedic, neurological, and psychiatric examiners in January 2010 also indicated that the Veteran's service-connected disabilities would not prevent employment, and that he would be able to perform a sedentary job.  

However, a June 2008 statement from the Veteran asserted that he was experiencing employment problems due to his depression secondary to his service-connected lumbar spine disorder.  The Veteran also has asserted that he was forced to retire from his job due to his back pain and falling asleep on the job from his pain medication.  A September 2008 letter from E. Harvey, M.D., the Veteran's treating physician for his depression, also indicated that the Veteran was completely incapable of working at that time due to impaired sleep, anergia, and impaired concentration.  Another statement, dated in November 2008, from E. Harvey, M.D., again indicated that the Veteran continued to have problems with a depressed mood, low energy, impaired sleep, and easy distractibility, all of which had made it difficult for him to work over the last few months.  A third statement from E. Harvey, M.D., dated in October 2009, again indicated that the Veteran was currently unemployable due to significant problems with anxiety and depression.  This statement also noted that the Veteran had had chronic pain that required him to take narcotics, which would often leave him too sedated during the day to work.  An October 2009 statement from a colleague also noted that the Veteran had been forced to retire due to his chronic pain, but being unable to take pain medication while at work.  

Thus, due to these conflicting reports of the effects that the Veteran's service-connected disabilities have on his employability, a VA examination is required to assess and clarify the current impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the previous January 2010 VA examiner provide an addendum to his or her previous examination report, if that physician is still available.  Specifically, the physician should provide a clarification as to whether or not the Veteran has a current diagnosis for the symptoms of neurological deficit found during the January 2010 VA examination, and whether any such current neurologic impairment disorder is at least as likely as not related to his service-connected lumbar spine disorder.  In giving this opinion, the VA examiner should specifically review the July 2007 VA neurological examination report indicating subjective complaints of radicular pain with no objective evidence of radiculopathy, and his or her own January 2010 VA examination report noting no lumbar root involvement, but implying the existence of neurologic deficit.  

The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

Another VA examination is not necessary in order to provide this opinion, unless the previous VA examiner listed on the January 2010 report is unavailable, and a new examiner indicates a physical examination is necessary in order to adequately answer the question posed. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

2.  The RO should arrange for a VA examination to determine the nature, extent and severity of the Veteran's service-connected disabilities and any nonservice-connected disabilities.  The purpose of the examination is to determine whether the service-connected disabilities have caused the Veteran to be unemployable.  The claims folder or the pertinent medical records contained therein must be reviewed by the examiner in conjunction with his or her examination of the Veteran.  All necessary tests should be performed.  The examiner should record pertinent medical complaints, symptoms, clinical findings, and comment on the functional limitation, if any, caused by the Veteran's disabilities.
 
If possible, the examiner is requested to express an opinion as to the impact of the manifestations of the service-connected disabilities, or manifestations that cannot be dissociated from those produced by the service-connected disabilities, on the Veteran's ability to obtain and retain substantially gainful employment.  The examiner should provide a detailed discussion of the rationale for the opinion rendered with consideration of the pertinent medical evidence of record.

3.  Readjudicate the claim for a separate compensable rating for radiculopathy of the left lower extremity and the claim for entitlement to a TDIU in light of the VA examinations provided and any additional evidence received since the October 2010 SSOC.  If these claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


